United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3738
                                   ___________

Dwight F. Johnson, Sr.,                 *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Schnucks Markets, Inc.,                 * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: July 2, 2003
                              Filed: July 9, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Dwight F. Johnson appeals the district court’s1 grant of summary judgment in
his action alleging his employer violated the Americans with Disabilities Act, 42
U.S.C. §§ 12101-12213. Having carefully reviewed the record and the parties’
submissions on appeal, we conclude the district court’s decision was correct for the
reasons stated therein. We do not address the claims Johnson raises for the first time
on appeal. See Spear v. Dayton’s, 771 F.2d 1140, 1144 (8th Cir. 1985) (refusing to
consider claim not presented to district court).

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-